 1   DAVID L. ANDERSON (CSBN 149604)
     United States Attorney
 2   DEBORAH STACHEL, CSBN 230138
     Regional Chief Counsel, Region IX
 3   Social Security Administration
     LARA A. BRADT
 4   Special Assistant United States Attorney
            160 Spear Street, Suite 800
 5          San Francisco, California 94105
            Telephone: (415) 977-8921
 6          Facsimile: (415) 744-0134
            Lara.bradt@ssa.gov
 7
     Attorneys for Defendant
 8
                                      UNITED STATES DISTRICT COURT
 9
                                   NORTHERN DISTRICT OF CALIFORNIA
10
11                                                       )   Case No. 5:19-cv-05217-SVK
     STEPHEN HOHS,                                       )
12                                                       )
             Plaintiff,                                  )   MOTION FOR EXTENSION OF TIME
13                                                       )   TO FILE CERTIFIED
             vs.                                         )   ADMINISTRATIVE RECORD
14                                                       )
     ANDREW SAUL,                                        )
15                                                       )
     Commissioner of Social Security,                    )
16                                                       )
             Defendant.                                  )
17                                                       )

18
19           Counsel for Defendant requests a 14-day extension of time, from January 3, 2020 to January 17,

20   2020, to file the Certified Administrative Record (CAR). Defendant filed the Answer on January 3,

21   2020.
22
             Counsel for Defendant requests this extension in order to resolve an issue with the preparation
23
     of the CAR in this pro se case. Counsel respectfully asks the Court to excuse the timing of this request,
24
     which comes after the deadline for filing of the CAR, and resulted from an administrative error.
25
26           This is Defendant’s first request for an extension of time. Counsel has been unable to obtain

27   Plaintiff’s position on this motion.
28
     Mtn. for Extension of Time, 5:19-cv-05217-SVK                                            1
 1
                                       Respectfully submitted,
 2
 3                                            DAVID L. ANDERSON (CSBN 149604)
                                              United States Attorney
 4                                            DEBORAH STACHEL, CSBN 230138
                                              Regional Chief Counsel, Region IX
 5                                            Social Security Administration
                                              LARA A. BRADT
 6
                                              Special Assistant United States Attorney
 7
 8   Date: Jan. 6, 2019                By:    /s/ Lara A. Bradt
 9                                            LARA A. BRADT

10
11
     IT IS SO ORDERED.
12
     Date: January 7, 2020                    __________________________
13                                            HON. SUSAN VAN KEULEN
                                              UNITED STATES MAGISTRATE JUDGE
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
     Mtn. for Extension of Time, 5:19-cv-05217-SVK                                       2
